COX, Judge
(concurring in part and concurring in the result):
In the main, I agree with both my Brothers. I write separately because I feel that in one area our approach to this subject has been wrong over the years. In the military, unlike most jurisdictions, sentencing is done by court members unless the accused affirmatively requests that it be done by judge alone. Art. 16(1)(B) and (2)(C), Uniform Code of Military Justice, 10 USC § 816(1)(B) and (2)(C). In general, I have no qualms with this practice. However, in the other systems, in a circumstance like that present here, the judge would always know what the maximum sentence for the offense was. In other words, the judge would know how relatively serious the conduct was viewed from a societal standpoint. Obviously, a greater sentence at a rehearing for the same offenses ordinarily cannot be adjudged. RCM 810(d)(1), Manual for Courts-Martial, United States, 1984. But when an accused has received something less than the maximum sentence at a previous hearing, the judge at the rehearing knows what the maximum for the offense was.
In the military, we use court members to fulfill the function of the judge in most jurisdictions. The problem is, we blindfold the members. We ask them to perform the functions of the judge without telling them what the judge knows. The instant case is illustrative.
Appellant pleaded guilty to five specifications of aggravated arson—torching inhabited dwellings, in violation of Article 126, UCMJ, 10 USC § 926. As appellant and the judge well knew, the maximum confinement for these crimes was 100 years! Para. 52e(1), Part IV, Manual, supra. At his first trial, he requested sentencing by judge alone, and the judge handed down 14 years’ confinement. After the majority of the pleas were vacated by the Court of Military Review, the accused re-entered pleas of guilty for the offenses. This time, however, he accepted sentencing by court members, and the members were instructed that the maximum confinement was lj years! Not surprisingly, the members returned a significantly lesser sentence. Here is where I depart from the lead opinion and our past military practice.
If the court members are to perform the role of sentencer, they should know exactly what the judge would know. In particular, they should know how serious society views these offenses, and they should know the maximum sentence for the offenses. Obviously, the sentence at the rehearing cannot be greater than that originally imposed. But justice can be accomplished in one of several ways. One way is simply to tell the members the original maximum punishment. Should they return a sentence greater than the prior sentence, they can then be informed of the prior sentence and instructed to lower the sentence at least to the level of the prior sentence. Another way is that the members can be told up front what the maxi*43mum sentence was, and what the prior sentence was. My preference would be for the former. My concern in the second example would be that the panel might be tempted to adjudge the same sentence as before. There may be other ways the same objective can be achieved. I would let the defense propose the manner.
The goal in all of this should be to achieve a proper sentence for the conduct. It is not a game, and the accused is not the only party with an interest in the outcome. A “windfall” for one party can be an injustice for the other—and for society as a whole. Inherent systemic bias, one way or the other, should not be countenanced.